 In the Matter of THE CONNECTICUT LIGHT AND POWER COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS(A. F. OF L.)In the Matter of THE CONNECTICUT LIGHT AND POWER COMPANYandBROTHERHOOD OF UTILITY WORHERS OF NEW ENGLAND, INC.Cases Nos. 1-R-1541and 1-R-1602 respectively.DecidedOctober27,191Messrs.WalterTorranceandCalvin T. Hughes,ofWaterbury,Conn.,for the Company.Mr. John J. Regan,of Boston,Mass., for the A. F. of L.Mr. William M. Kerwin,of Boston,Mass., for the B. U. WMrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by International Brotherhoodof ElectricalWorkers, affiliated with the American Federation ofLabor, herein called the A. F. of L., and by Brotherhood of UtilityWorkers of New England, Inc., herein called the B. U. W., each alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of The Connecticut Light and Power Com-pany, Hartford, Connecticut, herein called the Company, the NationalLabor Relations Board provided for an appropriate consolidated hear-ing upon due notice before John W. Coddaire, Jr., Trial Examiner.Said hearing was held at Hartford, Connecticut, on September 27and 28, 1943.The Company, the A. F. of L.; and the B. U. W. ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :53 N. L.R. B., No. 26.130 THE CONNECTICUT LIGHT AND POWER COMPANY131FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Connecticut Light and Power Company is engaged in thegeneration and distribution of electricity and gas, and to some degreein the water and steam heating business, in Connecticut. It servesthe territory ranging from Greenwich in the southwestern part of theState to Putnam in the northeastern part, supplying service in 115towns and cities and selling power and purchasing power from otherutilities located within the State.The Company maintains 2 steamgenerating plants and several hydroelectric plants, all of which areconnected by high tension transmission lines.During the year end-ing June 30, 1943, the Company produced a total of 9061/2 millionkilowatt hours.The 2 steam generating plants consumed 394,190tons of coal. , During the same period the Company used 40,364 tonsof solid fuel and 186,188 barrels of oil in the manufacture of 2,518,955m. c. f. of gas.The Company purchased coke oven gas at New Haven,some of which it used to service its customers and the rest of which itsold to other public utilities.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.Brotherhood of Utility Workers of New England, Inc., is an unaffili-ated labor organization, admitting to membership employees of theCompany.III.THEQUESTION CONCERNINGREPRESENTATIONIn 1938 the Company and the A. F. of L. entered into an oral agree-ment covering members of the A. F. of L. in the Company's employ.In 1939, 1941, and 1942, the parties entered into writtenagreementscovering the same employees.The contract of 1942, dated September29, provided that it should be in effect until September 29, 1943, andfrom year to year thereafter unless terminated by 90 days' noticein writing.On July 19, 1943, the A. F. of L. asked for exclusiverecognition of the Company's employees.The Company refused torecognize the A. F. of L. on the ground that the unit proposed bythe A. F. of L. was not an appropriate bargaining unit.On July19, 1943, the A. F. of L. filed its original petition in this proceeding. 132DECISIONS, OF NATIONAL LABOR REI.A.TI'ONS BOARDOn August 17, 1942, the B. U. W. entered into a contract with theCompany for 1 year covering its members.The contract providedfor its automatic continuance if it were not terminated at the closeof the contract year.On or about August 17, 1943, the B. U. W.asked the Company for conferences for the negotiation of a new con-tract between the Company and the B. U. W. The Company re-quested that negotiations be deferred until the Board should disposeof the issues raised by the petition filed by the A. F. of L.On Sep-tember 13, 1943, the B. U. W. filed its original petition in this pro-ceeding.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that, the A. F. of L. represents asubstantial number of employees in the unit hereinafter foundappropriate.' 'We find that a question has arisen concerning the representation ofemployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company's plants include those of a number of formerlyindependent companies in Connecticut.The Company operatessteam generating plants, hydroelectric stations, and substations, all ofwhich are interconnected.The Company uses a unified coordinatedtransmission system which distributes energy produced at the gen-erating plants in its several divisions to load centers at Waterbury,Meriden, New Britain, Willimantic, and Putnam.This system oper-ates with 66,000 volts and is engineered, controlled, and operated asa single unit.This Company's entire system is controlled at its generaloperating plant at Waterbury.The amount of energy to be producedisdictated by the over-all economy,of the Company. It has littlebearing on the amount to be served in the immediate neighborhoodof the generating plant.The two steam generating plants at Devon'and Montville are located west and east, respectively, of the Con-necticut River, but the energy produced at both plants is distributedirrespective of the location of the plant.The same situation is nottrue of gas distribution.The Company has small gas plants at Put-nam, Willimantic, and Winsted, and larger plants at Waterbury and"The A. F. of L. submitted 498 authorization cards, of which 1 was dated in 1936, 46in 1937, 48 in 1938,56 in 1939, 69 in 1940, 93 in 1941, 77 In 1942, 82 in 1943, and 26were undated.Of the 498 signatures appearing on these cards, 430 signatures appeared tobe genuine original signatures, 9 were printed, and 59 were duplicates.Of the 430cards bearing apparently genuine signatures, 314 bore the names of employees on theCompany's pay roll of July 31, 1943.There are approximately 874 employees in the appropirate bargaining unit.The B. U. W. submitted 149 membership cards, of which 2 bore printed names and 147apparently genuine original signatures.Of the cards bearing apparently genuine signa-tures,134 bore the names of employees on the Company's pay roll of July 31, 1943. THE CONNECTICUT LIGHT AND POWER COMPANY133Norwalk.The Companyalso purchasesgas atNew Haven and dis-tributes it in Meriden and Bristol.The Companysells gas wholesaleto the cityof Hartford and distributesgas fromHartford to Rock-ville and Thompsonville.The Company's executive accounting offices are at Hartford. Itssales andpublic relationsoffices andoperatingdepartment are atWaterbury.The operatingdepartment maintains a general force ofengineers and workmen.They supervise and directthe transmissionand generationof electricity over the entirearea servedby the Com-pany.They havegeneral supervisionover all distributionand serv-icing.This operating departmentcarries onits work infive divisionsknown as the Eastern, Central, Western, Northern,and SouthernDivisions,and in two isolateddistricts,Winsted andNew Milford,that have not as yet been combinedinto divisionalactivity.Thesedivisionshave local supervisorypersonneland workmen, who carryon day-to-day work problems under the supervisionof the generaloperating department at Waterbury.All constructionwork and allmaintenance and repairwork that is out of the ordinary or that ex-ceeds the capacity of the localcrews ishandled directlyby the generaloperating department.' Althoughmen in the operating departmentwork from the centralizedorganizationatWaterbury, they are sel-dom at Waterbury and work throughout the Company's systemwherever work needs to be done.The operating department utilizesthe assistanceof workmen available in the districtwherever actualwork is to be performed.The number of local workmento be usedon suchjobs depends on the nature of the job to be done.The Companyhas established uniform workingconditionsand uni-form ratesof pay for all employees in its system.The general oper-ating department at Waterbury approvesallpromotions and rateincreases.Promotions are on a company-wide basis.This involvesthe transfer of men from one divisionof the Company toanother.As populations in communitieschange, employees are movedfrom onecommunity to another wherethere is moreactivityand greater needof their services.Storms and other emergencies require sudden trans-fers of employees from one sectionof the Company's territory toanother.In its original petitionthe A. F. of L. alleged thatproduction andmaintenance employeesof the Company on a system-widebasis con-,stitutedan appropriatebargainingunit.At the hearing the A. F.of L. amended its petition to limit theproposedunit to employeesin theGeneral Operating Department,the Devon Plant, theSteven-son Plant, the CentralDivision,the NorthernDivision,the SouthernDivision,theWesternDivision, the New Milford District,and theWinstedDistrict.The A. F. of L.has members in these several nameddivisions and districts on whose behalf it bargainedwith theCompany. 134DECISION'S OF NATIONAL LABOR RELATIONS BOARDBefore filing its petition the A. F. of L. asked the Company for ex-clusive recognition of all production and maintenance employeestherein, which the Company refused.The B. U. W. contends thatproduction and maintenance employees in the Montville Plant and inthe Eastern Division constitute an appropriate bargaining unit.TheCompany contends that its production and maintenance employeesconstitute a single unit on a system-wide basis and that the separateunits proposed by the A. F. of L. and the B. U. W. are not appropriatefor bargaining.The members-only contract between the A. F. of L. and the Company,which expired on September 29, 1943, did not limit the scope of theunit to those working in specific geographical locations.The Com-pany did not know what employees were members of the A. F. of L.The A. F. of L. advised the Company of the several areas wherein ithad members and the Company relied on such statements. Similarlythe,B. U. W. bargained for its members in the Company's employ andits contract does not restrict its operation to members in any limitedpart of the Company's 'operations.2 ' It clearly appears that member-ship and not location was the only limitation on the scope of the formercontracts.Both labor organizations are organizing on an industrialplan and neither contends that it desires to limit its members to areaswithin the limited units which it now proposes as appropriate.Theproposed geographical units, incident to the present membership dis-tribution of the respective petitioners, do' not follow any pattern re-flected in the Company's administrative organization.The integratedcharacter of the Company's,business, its over-all control, its uniformrates and working conditions, and the free transfer of employees fromone division to another speak in favor of a single bargaining unit forits production and maintenance employees.The past history of bar-gaining between the Company and its employees does not militateagainst it.On the basis of the entire record, therefore, we find thata system-wide unit is the appropriate bargaining unit for the Com-pany's production and maintenance employees.The Company, the A. F. of L., and the B. U. W. agree, and we find,that supervisory employees, armed guards, and clerical employeesshould be excluded from the bargaining unit.They disagree withrespect to watch, engineers, general servicemen, meter readers, andcollectors.Watch engineers:Watch engineers are employed at the Devon andMontville steam generating plants.A watch engineer is on duty ateach shift at each plant.He is charged with the responsibility ofkeeping the various units of the plant in operation.On day shifts2 The Company extended to all employees the wage rates and privileges contained inits contracts with the IBEW and the B. U. W. THE CONNECTICUT LIGHT AND POWER COMPANY135the plant superintendent and his assistant outrank the watch engineer.On other shifts the watch engineer is in charge of the plant.Hehas no fixed station; he functions wherever his presence may benecessary; he directs the work of all other men on the shift in theperformance of his duties; he may discharge in an emergency withoutreference to his superior officers; and his recommendations are givenserious consideration in matters of promotion, demotion, hiring, anddismissal.The Company would exclude watch engineers, and theA. F. of L. and the B. U. W. would include them. Both organiza-tions include watch engineers among their members. Since watchengineers seem clearly to be supervisory employees within the Board'sdefinition of the term, we shall exclude watch engineers from thebargaining unit.3General servicemen:General, servicemen are employed by the Com-pany in small communities where the Company does not maintain anoffice.General servicemen take care of distribution work withintheir localities.They read meters, tend to sales, do customers' contactwork, and any general maintenance work. In general they have nooffices, but they work from their homes.They represent the Com-pany in their communities.So far as the record discloses, neitherof the labor organizations involved has any membership among theseemployees and in the past has not bargained for them.We shallexclude general servicemen from the bargaining unit.4Meter readers and collectors:Collectors collect delinquent accountsfrom customers who are in arrears in their bills.They work underthe direction of a collection manager and the office manager and areemployees of the commercial department.Meter readers enter uponthe premises of the Company's customers, read the meters, and enterthe readings on forms provided for their use.Meter readers are alsoemployees of the commercial department and not of the operatingdepartment.The operating department has general control over allproduction and maintenance employees.Since neither meter readersnor collectors 'are employees of the operating department, and sincethe nature of their work is clerical rather than physical, we shallexclude collectors and meter readers from the unit of production andmaintenance employees.5Watchmen:The Company employs guards and watchmen at itssteam generating plants.They do the same work of guarding theplant and preventing the entrance of unauthorized persons.Bothguards and watchmen are armed, wear badges, and are sworn in asauxiliary police under military authority.The Company has in the8 Cf.Matterof Boston Edison Company51 N. L.R. B 118.d Cf.Matter of Central Maine Mine Company,45 N. L. R. B.328, 332.5Cf.Matter of Boston Edison Company, supra. 136DECISIONS OF -NATIONAL LABOR RELATIONS BOARDpast regularly employed unarmed watchmen,but guards have recentlybeen employed due to war conditions and watchmen have been armed.The parties agree that guardsshouldbe excluded from the bargainingunit.Their positions are not clear as to watchmen.Since it appearsthat watchmen perform the same functions as armed guards at thepresent time, we shall exclude'watchmen with armed guards from theappropriate bargaining unit.We find that all production and maintenance employees of theCompany, excluding watch engineers,"general servicemen,meter read-ers and collectors,armed guards and watchmen,all clerical employees,and all supervisory employees with authority to hire,- promote, dis-charge,discipline,or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning the representation of em-ployees of the Company can best be resolved by an election by secretballot.Each labor organization expressed a desire to participate in anelection if the Board found a system-wide unit appropriate forbargaining.Since the B. U. W. is engaged in system-wide organiz-ing, we shall provide that it participate with the A. F. of L in the`election.Those eligible to vote in the election shall be all employees of theCompany in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period- immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The ConnecticutLight and Power Company, Hartford, Connecticut, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, and THE CONNECTICUT LIGHT ANDPOWERCOMPANY137subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among all employees of the Company in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding employees who have since quit orbeen discharged for cause and have not bee rehired or reinstatedprior to the date of the election, to determine whether they desire to berepresented by International Brotherhood of Electrical Workers (A.F. of L.), or by Brotherhood of Utility Workers of New England, Inc.,for the purposes of collective bargaining, or by neither.MR. GERARD D. REiLLY took no part in the consideration of the aboveDecision and Direction of Election.